Citation Nr: 0420487	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife, sister, and brother-in-law.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

At the travel Board hearing held in March 2004, the veteran 
withdrew his claim of service connection for rheumatoid 
arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this matter.

The veteran indicates that he is currently receiving Social 
Security Administration (SSA) benefits.  The RO should 
request the veteran's records from the SSA.

The veteran was afforded a VA examination in November 2001.  
At the March 2004 Board hearing, the veteran claimed that his 
service-connected PTSD had worsened.  The veteran should be 
scheduled for another VA psychiatric examination to assess 
the current severity of his PTSD.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain the veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include whether the 
veteran has any occupational or social 
impairment due to his service-connected 
PTSD, and/or whether such PTSD is 
manifested by reduced reliability and 
productivity, and/or deficiencies in most 
areas such as work, family relations, 
judgment, thinking and mood.  A GAF score 
and an analysis of its meaning should be 
provided.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
an initial rating in excess of 30 
percent for PTSD.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




